                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RONALD ROLLINGS,                                     Case No. 20-cv-01111-VKD
                                                         Petitioner,
                                   9
                                                                                              ORDER OF TRANSFER
                                                  v.
                                  10

                                  11     WASHINGTON STATE,
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Ronald Rollings, a federal prisoner currently confined at FCI Terminal Island in

                                  15   San Pedro, California, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. §

                                  16   2255, challenging his federal conviction (Case No. 16-cr-5459 RBL) out of the U.S. District Court

                                  17   for the Western District of Washington. Dkt. No. 1 at 1. Mr. Rollings’s claims include the

                                  18   violation of his right to a speedy trial, denial of his right to appear at the arraignment, the use of an

                                  19   unlawfully obtained search warrant, and ineffective assistance of counsel. Id. at 4. He seeks

                                  20   immediate release and dismissal of all charges. Id. at 15.

                                  21          A prisoner in custody under sentence of a federal court who wishes to attack collaterally

                                  22   the validity of his conviction or sentence must do so by way of a motion to vacate, set aside or

                                  23   correct the sentence pursuant to § 2255 in the court which imposed the sentence. See Tripati v.

                                  24   Henman, 843 F.2d 1160, 1162 (9th Cir. 1988), cert. denied, 488 U.S. 982 (1988). Only the

                                  25   sentencing court has jurisdiction. See id. at 1163. Accordingly, this action must be transferred to

                                  26   the U.S. District Court for the Western District of Washington which has exclusive jurisdiction

                                  27   over Mr. Rollings’s § 2255 petition. Id.; 28 U.S.C. § 1631.

                                  28          The Clerk shall terminate all pending motions and transfer the entire file to the Western
                                   1   District of Washington in Tacoma, Washington.

                                   2          IT IS SO ORDERED.

                                   3   Dated: February 20, 2020

                                   4

                                   5
                                                                                           VIRGINIA K. DEMARCHI
                                   6                                                       United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
